           Case 1:20-cv-08177-AJN Document 49 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            12/1/20



  Suber,

                         Plaintiff,
                                                                                  20-cv-08177 (AJN)
                 –v–
                                                                                        ORDER
  VPP Services, LLC, et al.,

                         Defendant.



ALISON J. NATHAN, District Judge:

       The Court has received the parties’ series of letters. Dkt. Nos. 38, 42-48. The parties are

hereby ordered to confer prior to filing letter requests and submit only joint letters to avoid

unnecessary confusion and delay.

       Plaintiff’s Amended Complaint is due December 28, 2020. All Defendants’ responses to

the Complaint are due January 20, 2021. Plaintiff may renew the requests to unseal when the

Amended Complaint is filed. Plaintiff’s Notice of Intent to File an Amended Complaint moots

the earlier filed Complaint and motions to dismiss, therefore Plaintiff is not required to respond

to any pending motions to dismiss and none of the Defendants are required to respond to the

original Complaint.



       SO ORDERED.

 Dated: December 1, 2020
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
